 EVERAGEBROS.MARKETEverage BrothersMarket,Inc.and,RetailClerksUnion,Local 770,Retail Clerks International Asso-ciation,AFL-CIOandMarjorie Faniel.Cases 21-CA-11081 and 21-CA-11520October 25, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, AND PENELLOOn June 29, 1973, Administrative Law Judge AllenSinsheimer, Jr., issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedlimited exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the limited exceptions andhas decided to affirm the rulings, findings,' and con-clusions of the Administrative Law Judge, and toadopt his recommendedOrder,as modified herein 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondent, EverageBrothersMarket, Inc., Los Angeles, California, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asherein modified:1.Substitute the following for paragraph 1(b):"(b)Discriminating in regard to the hire, tenure ofemployment, hours of employment, or any term orcondition of employment of Marjorie Faniel, or anyother employee, because she (he) has filed charges orgiven testimony under the Act."2. Insert the following as paragraph 1(d) and re-number the subsequent paragraph accordingly:"(d) Soliciting withdrawal of charges as a condi-tion of continued employment or reinstatement."iThe Administrative Law Judge inadvertently failed to quotethe entireundisputed statement read by Respondent while he was testifying during thehearing with regard to the affidavit he had filed at the time of the investiga-tion Therefore, the first quote at par 16, sec. III,C,(1) of the AdministrativeLaw Judge'sDecision is amended to read,"I told her that she had filed unfaircharges against me and that I wanted a letter from her saying she had fileduntrue charges against me before I could let her come back to work "2While the Administrative Law Judge made a number of findings withrespect to unfair labor practices on the part of Respondent, he inadvertentlyfailed to include cease-and-desist provisions for certain conduct in his recom-mended Order and notice,and neglected to include the broad order languagewhich-he had recommended and which is appropriate.Accordingly,we havemodified the recommendedOrder and notice.5933.Substitute in renumbered paragraph 1(e) thephrase "in any other manner" for the phrase "in anylike or related manner."4.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees with re-prisals if they sign authorizations for or join theRetail Clerks Union, Local 770, Retail ClerksInternational Association, AFL--CIO, or join anyother labor organization.WE WILL NOT solicit from our employees thewithdrawal of charges they have filed with theNational Labor Relations Board, as a conditionof their continued employment or reinstatement.WE WILL NOT discriminate as to the hire, tenureof employment, hours of employment, or anyterm or condition of employment of MarjorieFaniel, or any other employee, because she (he)has filed charges or given testimony under theAct.WE WILL NOT discourage membership in RetailClerks Union, Local 770, Retail ClerksInterna-tionalAssociation, AFL-CIO, or in any otherlabor organization, of our employees by discrimi-nating in regard to their hire or tenure of employ-ment or any term or condition of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform, join, or assist the above-named or anyother labor organization of our employees, tobargain collectively through representatives oftheir own choosing or to engage in other concert-ed activities for the purpose of mutual aid or torefrain from any or all such activities, except tothe extent such right may be affected by an agree-ment requiring membership in a labor organza-7tion as a condition of employment as authorizedin Section 8(a)(3) of the Act.WE WILL offer Marjorie Faniel immediate andfull reinstatement to her former position or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to her sen-iority or other rights or privileges.206 NLRB No. 68 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL pay Marjorie Faniel for the earningsshe lost because of the discrimination against her,with 6-percent interest.EVERAGEBROTHERS MAR-KET, INC.(Employer)DatedBy(Representative)(Title)calendar year 1972, a representative period, Respondentderived gross revenue in excess of $500,000. It purchasedand received at Los Angeles, California, goods, materials,and suppliesvaluedin excessof $2,000 directlyfrom firmslocated outside California, or directly from firms located inCalifornia which purchased and received said goods, mate-rials, and supplies directly from firms located outside Cali-fornia. I find that Respondent is and at all times materialhas been an employer engaged in commerce and in a busi-ness affecting commerce within the meaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,EasternColumbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5254.DECISIONSTATEMENT OF THE CASEALLENSINSHEIMER,JR, Administrative Law Judge: Theabove proceeding was heard April 12 and 13 at Los Angeles,California. The complaint in Case 21-CA-11081 was issuedon January 23, 1973.1An order consolidating Cases 21-CA-1108-1 and 21-CA-11520 and a consolidated amended complaint andamended notice of hearing was issued March 22, 1973.2 Theconsolidated amended complaint alleges violation of Sec-tion 8(a)(1), (3), and (4) of the Act.Upon the entire record, including my observation of thewitnesses, and after due consideration of the brief of theGeneral Counsel, I make the following:3FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTRespondent, a California corporation, is engaged in LosAngeles in the operation of a retail food store. During theiBased on an original charge filed June29, 1972,and a first amendedcharge filedAugust 2, 1972 A secondamended chargewas filed February20, 1973.2An original charge wasfiled in Case 21-CA-11520 on February 1, 1973,and a first amended charge on March 13, 19733The General Counsel filed a motion to correct the transcript No objec-tion has been received thereto. I have carefully checked the proposed correc-tions and find that they are proper The motion is accordingly grantedThe parties have filed a joint motion to receive certain documents intoevidence as G.C Exh.12(a) being the original complaint and notice ofhearing dated August 23, 1972, which was issued in Case 21-CA-11081 andlaterwithdrawn, and G.C. Exh. 12(b), an affidavit of service. The jointmotion is hereby granted and the documents are received in evidence andmade a part of the record as G C. Exh 12(a) and (b)Retail ClerksUnion, Local 770, Retail ClerksInterna-tional Association,AFL-CIO, is,a labor organization with-in the meaning ofthe Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionMarjorie Farrel was initially discharged from employ-ment with the Respondent on or about June 12, 1972, andon June 29 the initial charge in Case 21-CA-11081 wasfiled. Thereafter, on August 16, 1972, she was rehired. Onor about February 6, 1973, Respondent again dischargedFaniel.4The issues relate to the alleged 8(a)(1) activities, to thetwo terminations of Farrel, and to the circumstances be-tweenJune 12 and August 16, 1972, withrespect toRespondent's alleged insistence upon withdrawal of chargesbefore it would reinstate Faniel, and to alleged reduction inher hours from about August 23, 1972, to her second termi-nation on or about February 6, 1973.B. The Alleged 8(a)(1) ActivitiesOn June 7, Respondent opened a new market in LosAngeles.Union Organizer and Representative EmmaBrown testified that she had gone to the market the daybefore the store opened, talked with its manager and super-visor,Ronald Yell, and told him that she was going to tryto organize the Union. Brown said that she again went tothe market the next day and spoke with an employee namedBob Brooks. According to Brown, Yell observed her speak-ing to Brooks and threatened Brooks in the presence ofemployee Marjorie Faniel (who was 10 or 12 feet away) thatif he signed a union card he would be terminated. Brownkept talking about union cards and then left the market.According to Faniel, she overheard Yell tell Brooks not tosign a card and if he did he would have to fire him. Fanieladded that she advised Brooks he should go aheadand signthe union card and that immediately thereafter Yell calledBrooks to the office.Faniel testified that the next day, June 7, she was in theoffice speaking-with an employee named Darlene who ques-4 During the period between August and February, on October 10, 1972,the Regional Director approved a settlement agreement in which the Respon-dent agreed,among other things,to reinstate Famel and make her whole forloss of pay in a specified amount, 'which settlement agreement the partiesagreed was never carried out. EVERAGE BROS. MARKET595tioned her about the Union and signing a card. Faniel re-plied she thought Darlene should sign a union card becauseitwas for the betterment of, and would help, the employees.According to Faniel, Yell walked in and "told her hewouldn't sign it if he was her," and then looked at Fanieland said nothing.Yell testified that he did not see Brown in the store untilthe day that it opened. He also denied that he ever threat-ened to fire Brooks if he signed a union card and said heknew Brooks was a union member as well as himself. Yelldoes not appear to have denied making the statement setforth to Darlene. Based on the foregoing and my observa-tion of the witnesses and also my findingsinfraconcerningthe conduct of the Respondent, with respect to insistenceupon Faniel's withdrawal of certain charges, I find that thestatements were made by Yell as testified to by Brown andFaniel and the Respondent thereby violated Section 8(a)(1)of the Act .5C. TheAlleged Discrimination Against Marjorie Faniel1.The initial termination of June 12Marjorie Faniel was employed by Respondent as a check-er at the new store on June 5. She had in the past workedfor Respondent at its old store for a year and a half and forabout 6 months prior to employment at the new store hadbeen unemployed due to hospitalization and illness. Fanielhad 6 years' experience as a checker in the grocery industryand, according to Faniel, Respondent regarded her as askilled checker and had requested that she train checkers atits new store .6Faniel testified she signed a union card before June 12.Cross-examination with respect to this card raised a ques-tion as to when it was signed, which I find unnecessary toresolve.On June 12, Faniel was accused of being short $200 onher cash register. It appears that the register reflected a $200shortage. Faniel insisted she was not short and there was anerror on the tapes. Faniel said she requested Manager Yelland Joe Hyun, Respondent's accountant, to review thetapes and find the error. According to Faniel, Hyun said hewas too tired to do so then but would take the tapes home.Faniel testified she offered to give Respondent the $200until the mistake was found, but the offer was declined.Faniel testified that the next day she reported for workbut was told by Yell she was terminated because of theshortage. She then went to see Everage, the Respondent'spresident, and Sam Kim, its business consultant, and triedto explain she was not short, but Everage said she was shortand had to be fired. Faniel said she went over her tapes,found she wasn't short, and took them to Yell, Kim, andEverage but they wouldn't check them when asked. Fanielthen angrily told Everage and Kim that Respondentwouldn't get away with what they were doing because shewas going to the Labor Board.Yell testified that earlier on the date of the shortage (onJune 12) he reprimanded Marjorie Faniel for drinking in acar with some friends. According to Yell, she apologizedand said it wouldn't happen again?Yell also testified:Later that night when we closed the register out, wecome up with $200 short.Even then I told here it could have beena register error.So we took the detail tape. I had our accountant takeithome and check it out and let us know the nextmorning.Q. (By Mr. Jones) Who was your accountant?A. Joe Hyun.The, next morning he brought the tapes back and saidhe couldn't find any errors or mistakes.She suggested we call NCR, which we did. Theycouldn't find any mechanical defaults with the ma-chine. I had no alternative but to let her go.On June 15, the Union filed with Region 21 a chargeagainst Respondent in Case 21-CA-11034, alleging viola-tion of Section 8(a)(1) and (5)'of the Act, with an amendedcharge filed on June 20 naming Faniel as a discriminateeunder Section 8(a)(3). These charges were withdrawn onJune 22.Faniel testified that about a week after June 14 8 she ,returned to Respondent's premisesto picket because of herdischarge and that, after crossing the entrance to the storeonce,Yell approached her and requested that she go to theoffice to talk to Everage. Faniel testified that Everage ad-mitted he had been mistaken about her alleged shortage atthe cash register and that it had been a mistake onRespondent's part which had been found. According toFaniel, Everage said he tried to reach her and her husbandto tell them. Faniel said she told Everage he couldn't havebeen trying to get in touch with her since neither she nor herhusband received any messages. Faniel then testified Ever-age said she was trying to hurt Respondent by protesting herdischarge on the picket line. According to Faniel, Everagethen telephoned Faniel's husband, Bobby Faniel.Bobby Faniel testified that Everage, in a telephone con-versation to him at the time Marjorie Faniel had been outpicketing, admitted that Respondent had found the mistakethey thought Marjorie Faniel had made involving a $200shortage. Everage asked Faniel to talk to his wife about thepicketing. Faniel testified he told Everage to deal with hiswife directly. Faniel further testified:Q.What else did he say?A. He asked in order for her to be continued to beemployed at the store, she would have to quit her in-volvement with the Union.Q. Did he mention anything about charges at thetime?A. He said charges, talking about the Union.Q. State that again.A. The charges that she had filed with the Union,5 I am aware of testimony that Brooks had been a member of the Union1 Faniel admitted buying whisky from some friends but denied she wasand that Yell also had been, but such does not change my conclusion.drinking anything other than a soft dunk6 Respondent's president, Everage, admitted that Faniel was a good check-8 She first placed the time in the first week in July, then set the time as aerYell testified she was an excellent checker-very fast.week after her termination, but indicated she was not sure 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe would have to discontinue this in order to be em-ployed back at the store.According to Marjorie Faniel,Everage ended the meetingby telling her that she could not return to work until he wassatisfied she had not or was not continuing to press chargeswith the Labor Board and the Union.Faniel testified sheleft the office and said she was going to the Labor Boardand the Union to fight for her rights and her job.On June 29 the Union filed an original charge in Case21-CA-11081,alleging Faniel as an 8(a)(3) discriminatee.Thereafter,she called Everage and asked whether she couldreturn to work.Everage said that he had found out throughhis attorney that she had pressed charges against Respon-dent with both the Labor Board and the Union.On July 21, Everage visited Marjorie Faniel at her homewith Bobby Faniel present during part of the conversation.According to Marjorie Faniel,Everage said Respondentmade a mistake in attributing the shortage to her,9 andstated that Faniel would not return to work until she provedto him that she would not proceed on the charges with theLabor Board and the Union.Everage then asked her to signa "release paper,"stating she was not going to press thechargesanyfurther. Everage also said she was his bestchecker and he didn'twant to see her getting into troublewith the Labor Board or the-Union and didn'twant hermaking any trouble.BobbyFaniel asked Everage as to how he and MarjorieFaniel could be sure that if she signed the release Everagewouldn't fire her again.According to Bobby Faniel andMarjorie, Everage said he should be trusted and that if shesigned a release she could come back to work and would betaken care of. According to both the Faniels;, Everage alsosaid that he would pay her "under the table"without sayinghow much and that she would get a reasonable amount ofwork.Both Faniels said that Everage then handed MarjorieFaniel atyped copyof the release to sign. Marjorie refusedto signanypaper which said she was dropping the charges.On August 15, Everage again visited the Farriers ,homeand, according to them,substantially the same conversationas on July 21 occurred.Everage, according to MarjorieFaniel,said that he would like to see her back but beforeshe could return she would have to sign a document statingshe was dropping the charges.Marjorie Faniel said that atthis time she signed the "release" document which Everagehad prepared which was addressed to the Board and statedshe hadher jobback and wished to drop the charges as therewas a misunderstanding.Following the signing of the letter requesting withdrawalof the charge, according to Faniel,Everage asked her to goto lunchat Century Citywhere a meeting had been ar-ranged with Sam Kim,Respondent's business consultant, atwhich time Everage gave Kim the withdrawal which Fanielhad signed.According to Faniel,Kim told here it was niceof her to sign the withdrawal and he was sure she wasn't thetype ofperson who wanted to "start trouble" with the LaborBoard and theUnion.Everage again said they had foundthe mistake and it was a wise thing to do to sign the paperto show she wasn't trying to "start trouble."9 Everage did not deny making statements that Respondent had found outthat the attribution of the shortage to Marione Fanael was a mistake.Kim testified that Marjorie Faniel signed the withdrawalletter at the meeting at Century Citywhile as setforth shesaid it was signed at her home. Whetheritwas signed athome or at this meeting is immaterial. The document signedby Faniel was mailed to the Labor Board in an unmarkedenvelope and, although at first some question wascaused asto how and by whom it was sent to the Board, it was subse-quently admitted by Everage that he put the letter in anenvelope and sent it to the Board. There wasalso someeffort by Everage to have it appear that the letter was pre-pared at Faniel's request. However, he admitted having theletter typed, as well as sending it.While Everage denied telling Marjorie Faniel that hewouldn't take her backas long ascharges were in effect, healso testified as follows (with respect to an affidavit he hadgivento a representative of the Board):... she had filed unfair charges against me and thatIwanted a letter from her saying that she had fileduntrue chargesagainst mebefore I could let her comeback to work.She indicated "-Q. That's enough.So you did tell her you wanted a letter from herbefore you would let her come back to work?A. No. I may have implied it.Q. It says here, "I told"-does told mean imply?A. The implication is here.Q. Do you want to change what's in your affidavit?A. No. I don't want to change it.Q.Was it a true statement when you gave it?A. It's a true statement.It appears quite clear from the foregoing (including theFaniels' testimony which I credit) and I find that Respon-dent conditioned Faniel's return to work on signing therequest to withdraw the charges and that Respondent wouldnot have reinstated or reemployed her otherwise. Respon-dent thereby violated Section 8(a)(1), (3), and (4) of the Act,and I so find.A prior question is whether Faniel's termination of June12 was discriminatory. Although as found thereis substan-tial evidence of Respondent's unionanimus, I am not pre-pared to find that Respondent's termination on June 12 ofFaniel for an apparent error of $200 in the register wasviolative of the Act. Faniel testified credibly that any appar-ent error was not caused by her and that Everage subse-quentlyadmittedthatsochargingherwasamistake-which Everage did not deny. While it may bepossible to infer that Respondent was aware of this at thetime of her termination, I do not consider that such has beenestablished.Iaccordinglyconsider thatRespondent(through Yell) thought there was a shortage for which Fan-iel should be held accountable at the time she was terminat-ed. I do not find from her offer to pay the $200 to keep herjob any admission of responsibility.The next question is at what point did Respondent be-come aware of and admit its error (as I have found above)and at what point in time take the position that it would notreemploy Faniel because of the charges?It appears that the first amended charge in Case 21-CA-11034 naming Faniel as a discriminatee was filed onJune 20 but withdrawn 2 days later. The charge in Case EVERAGE BROS. MARKET21-CA-11801 herein was filed June 29, 1972. According to'Faniel,as set forth,she returned to picket about a week aftershe was terminated although she wasn't sure of the time. Atthat time,Everage admitted he had been mistaken aboutFaniel's alleged shortage and accused Faniel of trying tohurt Respondent by protesting her discharge on the picketline.At the same time,Everage called Bobby Faniel andwarned that Marjorie Faniel would not be reemployed un-less she quit her involvement with the Union and discontin-ued charges she had filed with the Union.I have foundabove that the Respondent violated Section 8(a)(1), (3), and(4) by refusing to reinstate Marjorie Faniel until she with- -drew the charges.Faniel,as stated,set the time of her"picketing"and beingcalled in to see Everage as about a week after her termina-tion was definite(or about a week from June 14). At thattime,as set forth,Everage told Faniel's husband that unlessshe discontinued the charges filed she would not be reinstat-ed. At about that time, the charges in Case 21-CA-11034were still on file.Iam accordingly finding thatRespondent's violation of Section 8(a)(1), (3),and (4) foundabove commenced as of June21, 1972.D. The Subsequent Termination of Faniel and the AllegedReductionof Her HoursOn August 16, 1972, Faniel returned to work. Accordingto Faniel,before she started,Everage,in Kim's presence,directed her to sign a copy of the withdrawal she had signedthe previous day and this was the date that Everage anony-mously mailed to the NLRB Regional Office the letter re-questing withdrawal of the charges.During the first week upon her return in August,Fanielworked a normal 40-hour week. The second week and there-after her hours were drastically reduced-the second weekabout half time and the third to about 15 hours per week.The first week her hours were reduced was the same one thatthe complaint and notice of hearing in Case 21-CA-11081,dated August 23, was issued and received on August 24 byRespondent.Faniel asked Everage why her hours were being reducedand he said her hours were being taken over by his nephew,Fred Allen. Faniel testified:I said, "No." I say, "You guys are being unfair. You arecutting my hours down"-"The first time I was firedyou brought in your nephew and he took my hours andI trained him. Now he has my hours and I have to splithours with him."She accused Everage of trying to force her to quit. Ac-cording to her, Everage didn'tdenyher allegations excepthe responded that he cut her hours because work was slow.According to her,at the time, one Michael Binns, a checker,was working full time and a number of courtesy clerks,including Everage's nephew,were being trained as checkersand were both checking and bagging.In addition,accordingto Faniel,Respondent also increased her workload by notscheduling or providing her with a courtesy clerk as she hadhad in the past.With respect to the matter of courtesy clerks, I note thatFaniel with reduced hours was evidently finishing work at5 p.m. when the courtesy clerks apparently came to work.597I also note Everage's testimony that there was a reductionin business that necessitated a reduction in hours and thathe had laid off his wife and his sister, who complained aboutFamel working instead of her. Everage also testified thereason Binns was given full-time work was because Binnsnot only checked but also stocked and could do almostanything including lifting heavy boxes. Everage further saidthe courtesy clerks were checking at times in order to trainthem to become checkers and that his nephew, Fred Allen,was hired as a courtesy clerk.There would be no violation, of course, if the reductionof Faniel's hours was a legitimate business necessity and notmotivated in any way by her union activities or filing andpursuing charges.However, the question is what wasRespondent's motivation in reducing Faniel's hours? First,I have found that Respondent had illegally discriminatedagainst Faniel because of her union activities and becauseshe filed, pressed, and would not withdraw charges (untilshortly before she was reemployed). This conduct of Re-spondent entitled Faniel to full reinstatement and to anorder directing such. Upon her reinstatement, she workeda full 40 hours for about 1 week, from August 16. On August23, the complaint in Case 21-CA-11081 issued and wasreceived on August 24. That week her hours were reduced,while a nephew, Fred Allen,1° appears to have worked in herplace and various courtesy clerks engaged in checking.The pattern of continuing discrimination and reprisalmanifested with regard to the week of August 23 followsthat commencing on June 21 after the charges of June 20in Case 21-CA-11034, and as shown hereafter, a subse-quent termination of Faniel on February 3, 1973, followinga reissuance of the complaint in Case 21-CA-11081 onJanuary 23, 1973, and a new charge in Case 21-CA-11520filed on February 1, 1973, and received by Respondent onFebruary 2.Whatever may be the case in general, under these circum-stances (including particularly Faniel's entitlement to fullreinstatement on August 16), it became incumbent uponRespondent, which had all pertinent information and busi-nessrecords concerning its business needs in its possession,to come forward and produce these to substantiate its con-tention as to the need for reduction of Faniel's hours andto justify its action." Respondent has not done so and 'I10While nepotism may not ordinarily be illegal, such relationship cannotbe used for discriminatory purposes.11Upon the General Counsel's showing ofa prima faciecase,the burdenof coming forward with evidence is upon the Respondent.N L R B v. MillerRedwood Company,407 F.2d 1366 at 1360 (C.A. 9, 1969).Where a respondent is obligated to reinstate an employee upon wrongfulrefusal or failure to do so, it appears(in a compliance case)to be incumbentupon a respondent to show what employment in the compensatory sensewould not have been available.N.L R B v. Pat Izzi Trucking Company, 395F.2d 241 (C A. 1, 1968);N L R B v. Charley Toppino and Sons, Inc,358 F.2d94 (C.A. 5, 1966), andN L.R B. v. Mastro Plastics Corporation,354 F.2d 170,176 (C.A. 2,1965), where the court (in a compliance case) said:To establish,that an employer has reduced or adjusted his business toan extent eliminating the job of a discrimrnatee requires careful analysisof the books and records of the employer during the back pay periodOf course,the Board has access to these records,but it is theemployerwho kept the recordsand who therefore is able to explain themandtointerpret any ambiguitiestheymay contain. We agree with the cases thatContinued 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDconclude from all of the foregoing that its reduction ofFaniel's hours, commencing the week of August 23; wasdiscriminatorily motivated and I find Respondent therebyfurther violated Section 8(a)(1), (3), and (4) of the Act andI shall recommend an appropriate remedy thereafter.Following her reinstatement on October 10, a settlementagreement was approved by the Regional Director whichprovided for Faniel's reinstatement (already partly effected)and payment of a certain amount of backpay. Followingconversations with the Board's compliance officer, Fanielinquired of Yell whether he thought she had been wrong inasking for backpay through the Board and Yell answeredthat she was wrong if she remained working for Respondentbut not if she quit. The next day Sam Kim asked about herdealings with the Board and warned that Respondent knewevery time she talked to the Board. Faniel said that half thetime the Board called her. According to Faniel, Everagesaid they didn't owe her anything and did her a favor byrehiring her after they found the mistake. The settlementagreement was not complied with and on January 19, 1973,the Regional Director withdrew his approval. Accordingly,on January 23, 1973, the Regional Office reissued the com-plaint in Case 21-CA-11801.As set forth, on February 1, Faniel filed another unfairlabor charge because of the reduction in her wages andhours. Thereafter, Faniel testified she had a conversationwith Everage during which Everage asked why she wantedto make trouble for him and finally stated that he could killher for this and asked why she wanted to make trouble afterall he had done for her family. When Faniel said it couldgo both ways, Everage stated it didn't make any sense forher to keep pressing charges because she wouldn't win. Ev-erage did not deny the foregoing and I credit Faniel.'On the following day Saturday, February 3, 1973, thereoccurred an incident at Faniel's checkout stand involvingfood stamps. The testimony of all witnesses, including Fan-iel,StoreManager Yell, Everage, and the customers in-volved, reflects that there was a great deal of confusion asto just what occurred at the stand. There is varying testimo-ny as to the amounts of money and food stamps involvedand precisely how much was presented by the customersand how much was returned to them. However, it appearssome cash was improperly returned for food stamps.12 Italso appears that the register did not accurately record thetransaction, although Faniel had registered the sale. Therewere, evidently, some missing food stamps which were notlocated.According to Faniel's undisputed testimony, thestore was quite busy at the time. Also the customers con-tended that they had not been given the proper change,whether in cash or food stamps or both. Finally, the missingfood stamps were not in the register nor apparently onFaniel's person.A woman customer had given Faniel food stamps in ex-cess of her bill and, according to Faniel, tried to get a cashrefund. The woman claimed Faniel asked for all the foodstamps she then had (which would be far in excess of thosehave found this factor a persuasivereasonforrequiring the employer tocome forward with proofthatjobs were not available.[Cases cited.] [Em-phasis supplied.]12Which would be unlawfulneeded). Faniel denied making such a request. When ashortage in cash, food stamps, or both became,evident to thecustomers, they reentered the store to complain. Fanielcalled Yell over to straighten out the matter. 313Yell testified.A. I happened to be walking towards the front and this gentlemanwas standing at the end of Marjorie's counter arguing about the differ-ence in change, saying that she had short-changed him.So I walked up to Margie and I said what was wrong. I thought hewas trying to short-change her.We got into a discussion about it Margie told me what happened andshe explained to me. I thought he was really trying to beat her out ofmoney.-I said that I would takc the register count and count it out and if thereis any overage, she made a mistake. If not, I wouldn't be able to refundany money.A.We went into the office and I checked the register out. It came upsomething like 19, $20 over. So I left it. Then I went to Margie andI-questioned her, why it was over. She tells me that she got confusedin the transactionTHE WITNESS He said, "Whenwe walked up,she told my wife to giveme all your food stamps,"and she was going to give her change in cashfor it.All of it, in otherwords,sell your food stampsX?iJUDGEWhen he told you this, was Mrs. Famel there?THE WITNESS Yes, she was standing there.JUDGEWhen he told you what he had been talking to his wife about,was she standing there?THE Winnss The whole time. She kept saying, "Search me. I don't haveany money on me."Yell further testified he asked the husband for a written statement that heand his wife signed and "We went back downstairs and I gave her hismoney." Yell, then testified he talked to Farrel before and after and-THE WITNESS I asked her, "Margie, do you know what happened here?"I said, "Can you explain to me what went on?"This was before I counted her till. I was more on her side, thinkingthey were trying to cheat her.After I counted the till, and I found it was over, I wondered what wasgoing onYell said he told FanelTHE WITNESS I told her, Margie, we are over and we are going to haveto give this customer his money "JUDGEWhat did she say, if anything?THE WITNESS She said, "Roland, I didn't try to cheat him." She wasexcited and crying.I said, "What were you doing taking cash for food stamps in the firstplace? You know that's wrong. We can lose our license."She said, "I can't"-"That's what the gentleman said you were doing." I said. She deniedit.I said, "Here is the proof. You are over and he gave you food stampsand not cash."She had given him something like $19 change in cash and not foodstamps.JUDGEDo you know what the amounts were that were involved?THE WITNESS The total bill was $11-he said he gave her sixty or fiftyor sixty dollars in food stamps and a $20 bill, something like that.JUDGEA $20 bill?THE WITNESS Yes.JUDGEHe said he gave her fifty or sixty dollars-THe WITNESS A total of $60, $40, food stamps and a $20 bill.When J looked at the receipt, I said, "Why did you accept so muchmoney for an $11 bill?" It didn't make sense. EVERAGEBROS.MARKET599Everage came over and spoke to the female customer andher husband outside of Faniel's presenceand Yell spoke tothem in his office and, according to Faniel, upon returningfrom the conversations the customers and Everage accusedFaniel of trying to sell food stamps for cash and claimed shestole the food stamps which thefemale customerhad givenher.14According to Faniel, she, Everage, Yell, and the femalecustomer proceeded to Everage's office. Once in the office,Faniel offered to have Everage and the customer search her.She wasin tears.She unzipped her clothes and, accordingto her, allowed the female customer to search her, but thecustomer denied that she actually searched her. The cus-tomer did admit that she observed Faniel during this time.According to Faniel, nothing was found. Faniel also testi-fied that Everage ordered Yell to search Faniel's check-stand, which Yell did but didn't find anything. Everageagain accused her of trying to give thecustomercash forfood stamps. Faniel denied this and said that if she hadengaged in such conduct she would not have called Yell.Faniel, upset, had left the office and gone to the phonebooth to call her husband.He cameand asked Yell to checkher out and she went home. At one point, according to thewoman customer, after she had been in the office and afterJusaEWhat did she say to that?THE Wirmsss She couldn't explain that.14 Faniel testified-I said, "Oh, you are paying with food stamps." In my mind I am goingto redo the taxable items. I am going to separate them from the groceriesGroceries you pay with food stamps. Taxable items you pay cash.Q. Can't use food stamps?A. Right. She hands me all the food stamps. I don't know how muchcash it was,but I ring up on my machine-it rings the amount given.The amount given I pushed the button for the numbers and it comes up.It tells you how much change.Now, at this time I tell her, this is too much stamps. After you tearout the $5 coupons and $2 coupons and $2 coupons you-then no otherstore will take them They have to be in the book. She is tearing themout. I called Roland.I asked Roland-he wanted money back for the food stamps It wasway over the amount. He wanted money back and she wanted moneyback with it.I said, "I can't give you back money for this. I will call Roland."Roland comes over and he straightens it out as far as I know and findout that I had given-I believe I give him the money back but I couldn'tgive him the food stamps. So Roland goes in the office to try to makeup the money and 50 cents coupons. The 50 cents coupons can be toreout all theywant as possible.You can't give back the $5stamp or the$2 stamp.We had to go in the office.He pulled my drawer. I believe it was nineteen dollars and some centsI owed them. Roland checked out my drawer. I owed them $19 in cashand we had to pay them in stamps. They was making a ruckus-Q.Who is "they?"A. The customers Roland states it is their mistake and not my mis-take.Q.Who?A. The customer states it is my mistake. Roland checks me out andI am $19 over. He wants the money back. You can't give money back.I says, "You can search me." I started crying. This is in front of allthose people now that know me in the market. So I go in the office andI have the lady search me.Q.Which lady?A. The customer. Dan is in presence. This is the first office.she had unzipped her clothes, Faniel wentdownstairs againand picked up her purse and went outside.15There is no question that there was quite a dispute at thestand. There appears to be no question that therewas somevariance in the register at that point. The femalecustomertestified as to amounts of cash and food stamps involvedwhile her husband said the bill was about $11 and they wereshort the amount of $40 and also said they got about $32back. However, there is no evidence other than theincidentitself to indicate that Faniel took anything. Further it wouldhardly be likely for her to attempt to cheat thecustomersout of an amount such as $19 or $32 or $40 and to expectthat they wouldn't know it. At any rate, she left thestore onSaturday, February 3. She was not scheduled to work Sun-day or Monday.On Sunday, Everage mailed her a certifiedterminationcheck and a letter stating she was fired.Everage concedesthat she was fired. Upon receiving the check, Faniel's hus-band called Everage. He asked Everage whether she wasfired and Everage said she was. When he gave the phone toMarjorie Faniel, Everage hung up. Accordingly,it is clearthat Faniel was terminated. The incident involving the foodstamps and the cash, as appears in this record,was a mostconfusing one. The circumstances reflect thatsomethingwas amiss,but nothing definite was established. I concludethat whatever occurred was the result of confusion ratherthan any deliberate conduct by Faniel. Admittedly, she wasa good checker. It doesn't stand to reason that she wasdeliberately attempting anything wrong in this incident.However, it does appear that Respondent decided to usethis to terminate her. The questioniswasRespondent justi-fied in so doing.To bolster its position, Respondent brought up at thehearing the drinking incident previously referred to and anincident where Faniel allegedly had taken certain hair prep-aration belonging to the store which she had in a bag at thestore. Faniel testified that the particular preparation wassold in her husband's store and that she had bought theitemsand had not taken them from Respondent's store.Bobby Faniel, her husband, said he sold her three, four, orfive bottles. Yell said he was off that day andhis assistantreported the matter to her. Yell said there were normally'about 8 or 10 bottles on the shelf and that there were sup-posedly about a dozen bottles in the bag which Faniel hadand which were returned to the shelves. Whether or notFaniel's version is correct, this incident obviously did notlead to any action toward her at the time nor was it reliedon for her termination after February 3.This again leaves a question as to Respondent's motive interminating her at that time. Respondent had previouslyrequired Faniel to request withdrawal of charges before itreinstated her on August 16. Second, Respondent stated itwas not going to pay Faniel any backpay that was due andowing to her and, when she persisted in seeking this,also lether know that she was unwise and she'd be better off to havequit. Third,as setforth, the settlement agreement was with-drawn on January 19 and on January 23 the complaint inCase 21-CA-11081 was reissued. Further, on February 1,15According to the female customer, Faniel offered to have Everage searchher but Everage declined. 600DECISIONSOF NATIONALLABOR RELATIONS BOARD1973, Faniel had filed a new charge in Case 21-CA-11520(involving reduction in her hours, etc.) which Respondentreceived on February 2.In my judgment, Respondent seized on the food stampincident to again terminate Faniel because of her persis-tence in pursuing her rights under the statute, such being acontinuation of Respondent's prior conduct. I also notefurther that Yell testified Faniel was not terminated over thefood stamp incident, but that she quit. Everage, however,testified he terminated her after the food stamp incidentbecause of the incident. It is questionable whether the foodstamp incident could be the true cause because Yell admit-ted that he thought the incident resulted from confusion,that the store was busy, and that confusing incidents involv-ing food stamps and cash are a common occurrence (al-though not in those amounts). It was also admitted that itwas not unusual for customers to attempt to cash in foodstamps for currency although illegal. Further, Faniel hadrung up the sale and it would be highly improbable thathaving done so that she would then have attempted to shortchange the customer and certainly not in the amounts saidto be involved. I accordingly find that Respondent termi-nated Faniel on February 3 because of her persistence inpursuing her rights including the seeking of backpay andher filing of charges in Case 21-CA-11520 respecting reduc-tion in her hours and pay, thereby further violating Section8(a)(1), (3), and (4) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate and substantial relation to trade, traffic, and com-merce among,the several States and tend to-lead to labordisputes burdening and obstructing the free flow thereof.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) of theAct, I will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent violated Section8(a)(1),(3), and (4) of the Act by conditioning reinstatement ofMarjorie Famel from June 21, 1972, to August 16, 1972,upon her not pressing charges with and withdrawal ofcharges filed with the Board, by, from August 23, 1972, toFebruary 3, 1973, reducing the hours of work of Man oneFaniel because of her prior filing and pressing of chargesand/or because of issuance of the original complaint inCase 21-CA-11081 on August 23, 1972, and by her termina-tion on February 3, 1973, because of both her prior filingand pressing charges and/or the reissuance of complaint inCase 21-CA-11081 on January 23, 1973, and the filing ofcharges in Case 21-CA-11520 on February 1, 1973, whichwere received on February 2, I shall recommend that she bemade whole for any loss of earnings she may have sufferedas a result of Respondent's discriminatory and illegal refus-al and failure to reinstate her from June 21, 1972, to August16, 1972, as a result of her reduction in hours from August23, 1972, to February 3, 1973, and as a result of her termina-tion on February 6, 1973.Itwill also be recommended that Respondent preserveand make available to the Board, upon request, payroll andother records to facilitate computation of backpay. Loss ofearnings shall be computed in accordance with the formulaprescribed in F.W.Woolworth Company,90 NLRB 189,and interest at the rate of 6 percent per annum shall beadded to the backpay to be computed in the manner setforth inIsis Plumbing & Heating Co.,138 NLRB 716.Because of the nature and extent of the unfair labor prac-tices engaged in by Respondent, as found above, it willfurther be recommended that Respondent be ordered tocease and desist from in any other manner infringing uponthe, rights of the employees guaranteed in Section 7 of theAct. Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent, Everage Brothers Market, Inc., is en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Retail Clerks Union, Local 770, Retail Clerks Interna-tional Association, AFL-CIO, is a labor organization with-in the meaning of Section 2(5) of the Act.3.By threatening employees with reprisal if they signedauthorizations for or joined the Union and by solicitingwithdrawal of charges as a condition of continued employ-ment or reinstatement Respondent has interfered, re-strained, and coerced employees in the exercise of theirrights guaranteed by Section 7 of the Act and thereby hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By discriminating in regard to the hire and tenure ofemployment of Marjorie Faniel and reducing her hours todiscourage membership in a labor organization and becauseshe filed or caused to be filed, pressed, and declined towithdraw charges filed with the Board, Respondent hasengaged in, and is engaging in, unfair labor practices withinthe meaning of Section 8(a)(1), (3), and (4) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER16Respondent, Everage Brothers Market, Inc., Los Angeles,16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein, shall, as provided in Sec 10248 of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes. EVERAGE BROS. MARKET601California,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Threatening employees with reprisals if they signunion authorization cards or engage in union activities.(b)Discriminating in regard to the hire, tenure of em-ployment, hours of employment, or any term or conditionof employment of Marjorie Faniel or any other employeebecause she or he has engaged in union or concerted activi-ties or any other activity protected by the Act.(c)Discouraging membership in Retail Clerks Interna-tional Association, AFL-CIO, Local Union No. 770, or inany other labor organization of its employees, by discrimi-nating in regard to their hire or tenure of employment orany term or conditions of employment.(d) In any like or related manner interfering with theright of employees to self-organization, to form labor orga-nizations, to join or assist the above-named or any otherlabor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection or to refrain from any orall such activities, except to the extent such .right may beaffected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8(a)(3) of the Act.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a)OfferMarjorie Faniel immediate and full reinstate-ment to her former position or, if that position no longerexists, to a substantially equivalent position without preju-dice to her seniority or other rights or privileges.(b)Make Marjorie Faniel whole for anyloss of earningsshe may have sustained as a result of the discriminationagainst her in the manner prescribed in the section of thisDecision entitled the "Remedy."(c)Preserve, and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary oruseful to an analysis of the amounts of backpay due underthe terms of this recommended Order.(d) Post at its premises in Los Angeles, California, copiesof the attached notice marked "Appendix." I7Copies of thenotice, on forms provided by the Regional Director forRegion 21, after being duly signed by an authorized repre-sentative of the Respondent, shall be posted byit immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(e)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that thecomplaint be dis-missed in all other respects.17In the event that the Board's Order is enforced by a Judgment,of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."